On Petition for Rehearing.
MINTON, Circuit Judge.
Our statement that the contract “was a contract of hiring or of agency” is made only in the light of the document itself and the allegations in the complaint concerning the partial performance of the contract. We do not intend to say that the contract in and of itself is unqualifiedly a contract of hiring or of agency. This case comes to us on the-pleadings. All we intend to say is that the contract' and the allegations'as to its partial execution, and the approval by the defendant of the acts performed by the plaintiff, including the obtaining of the^SOO sales orders, and the cancellation of the contract before the plaintiff had a chance to recoup any of the expenses incurred and laid out, were facts sufficient to withstand the motion to dismiss. They showed that the plaintiff was entitled to some relief.
The facts were admitted on the state of the record before us. The contract does not stand alone. The complaint alleges the performance of the acts the defendant contracted the plaintiff should do. Counsel for the defendant admitted at the argument that the plaintiff had done all that the defendant had contracted for it to do. Tlie plaintiff alleged in Paragraph 5B(7) of the complaint that the defendant “approved the plaintiff’s acts in the establishing of the 175 dealer accounts, in obtaining the 2,500 orders for ‘Dutch Oven’ gas ranges, and in furthering the sale and distribution of defendant’s product, and urged the continuance of plaintiffs acts and efforts in the sale and distribution'of defendant’s product.” Whether the defendant did or not was not open to argument before us in this case, either at the oral argument or as was attempted in the petition for rehearing.
The Missouri doctrine, so-called, seems to us applicable to the facts alleged in the complaint. The law of Illinois had not been declared on a state of facts such as was alleged in the complaint. We were therefore free to look elsewhere for the rule of law that we thought- should be applied. Shell Oil Co. v. Manley Oil Corp., 7 Cir., 124 F.2d 714.
The petition for rehearing is denied.